Motion for stay granted upon condition that appellant perfect the appeal for Friday, December eleventh (for which day the ease is set down), and be ready for argument when reached, and upon the further condition that within five days from service of a copy of the order herein appellant furnish *785an undertaking with corporate surety to secure the payment of $250 plus interest, costs and disbursements; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ.